Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed with RCE on 05/06/2022:
Claims 1-4, 7-11 and 13-23 have been examined.
Claims 5-6 and 12 have been canceled by Applicant.
Claims 1-4, 7-11 and  13-19 have been amended by Applicant.
Claims 14 and 17-18 (statuses of claims) have been further amended by Examiner.
Claims 20-23 newly added.
Claims 1-4, 7-11 and 13-23 (for a total of 20) have been allowed.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (amended statuses of claims): 
[[15]] 14. (Currently amended) The method of claim 13, wherein receiving the reference map features comprises: 
receiving a reference map representing the sensed environment; and 
extracting, in response to receiving the reference map, the reference map features from the reference map using a second encoder.
[[18]] 17. (Currently amended) The method of claim 11, further comprising: 
in an initialization phase, selecting the observed OGM as the input OGM; and 
in a prediction phase, selecting the previously-predicted OGM as the input OGM.
[[19]] 18. (Currently amended) The method of claim 11, wherein outputting at least the predicted OGM comprises outputting a set of OGMs including at least one observed OGM and at least one predicted OGM.
Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 12-19 objections to from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claims 3-4 (as originally numbered) and 15 (as renumbered prior to the previous Office Action, or claim 16 as originally numbered) from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Zhao (CN 108709562A) taken either individually or in combination with other prior art of Millard (US 11016491B1), LIU (CN 106503236A), Duan (CN 107544330A) and KMIECIK (WO 2009064172A1), who describe a mobile robot rolling grid map building method, the RGM by intermittently moving way, the construction method specifically that comprises: determining the RGM, the mobile robot starts to work, the RGM is initialized; adjacent in moving period of time, updating the grid RGM in the grid map occupied probability of RGM, the RGM position interruption moving condition is satisfied, that is, the grid and grid position updating the RGM moves probability; then updating the grid map grid occupied probability; the invention that has features of without changing the topological structure and move intermittently by the surrounding environment to detect and state update, capable of large range obstacle for the mobile robot in an unknown environment, providing high-accurate environmental information to improve interaction of the mobile robot and the environment in real time; compared with the local map, which has better information integrity and accuracy, compared with the global map, saves the memory space of the map, reduces the calculation amount of information processing.
In performing additional search in response to amended and newly added claims, the examiner was able to find the closest prior art of record, which is BOUGET (WO 2006003268A1) taken either individually or in combination with other prior art of XIONG (CN 101000507A), MICHAEKA (CN 104657740A), CHOI (KR 20060038837A), DAI (US 20120087556A1) and Adhamohammadi (US 20180012370A1), who describe a method for determining a list of potentially visible objects in a three-dimensional scene which comprises objects placed on a ground of variable altitude and in which a user can virtually move through a displacement area corresponding to a totality on grounds areas devoid of objects; the inventive method that consists in forming ground objects each of which pertains to a ground area, in dividing the user's displacement area into a network of sight cells and in determining for each sight cell a list of objects potentially visible by the user therefrom, wherein said list is determined by testing the visibility of the scene objects and the formed ground objects.
In regards to claims 1-4, 7-11 and 13-23, Zhao (CN 108709562A) and BOUGET (WO 2006003268A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
extracting features from the input occupancy grid map (OGM) using at least one convolution layer in response to receipt of the input OGM, and reducing dimensionality of the extracted features using at least one max pooling operator to output OGM features having reduced dimensionality compared to dimensionality of the input OGM;
predicting, in response to receipt of the OGM features, a predicted change term at each time step in the defined time period based on the OGM features, the predicted change term being predicted using at least one neural network layer that is a gated recurrent unit (GRU) or a long-short-term memory (LSTM) layer, wherein the predicted change term represents predicted change to the input OGM; 
increasing dimensionality of the predicted change term to match the dimensionality of the input OGM, in response to receipt of the predicted change term from the recurrent neural network, using at least one deconvolution layer that is a transpose of the at least one convolution layer of the encoder; 
generating a changed OGM for a next future time step in the defined time period in response to receipt of the predicted change term and receipt of the input OGM, the summation operator generating the changed OGM by summing the predicted change term with the input OGM, the OGM representing features corresponding to occupancy of the environment in the next future time step; and 
converting the received changed OGM to a predicted OGM, in response to receipt of the changed OGM, using at least one convolution layer followed by at least one soft-max function, the predicted OGM representing predicted occupancy of the environment in the next future time step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662